DETAILED CORRESPONDENCE
This action is in response to the filing of the Continuation on 11/20/2018. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claims 1 – 20  are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 2, 3, 5, 6, 7, 10, 12, 13, 14, 15 and 17 of U.S. Patent No. 10,175,060 and references that will be listed in the next sentences and below.  Claims 2/14 are rejected by ‘060 in view of  Junqua( US 6598018). Claims 7/9 are rejected by ‘060 in view of London (US 20150142704) .  Claim 8 is rejected by ‘060 and Woverton (US 20140136013) . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims generally cover natural language instructions received and a set of maneuver/context pairs are generated based upon the natural language instructions. The set of maneuver/context pairs are provided to a routing engine to obtain route information based upon the set of maneuver/context pairs. The route information is provided to an output system for surfacing to a user. 

Patent 10,175,060 (‘060) does not specifically disclose wherein the location information identifies a current location of the user, as in Applications Claims 2 and 14.  However, Junqua (US 6598018) discloses a start point identifier logic that identifies a start point from the plurality of natural language instructions and from user-specific location information (see Col 4, ll. 1 – 15; the user may input "I am now on State Street and I want to go to Santa Barbara Street." By analyzing the sentence and understanding key phrases such as "now" and "I want to go to", natural language interface 10 may automatically determine a start and end point for input to navigation system 28 via navigation controller 36).
Therefore it would have been obvious to modify ‘060 to include wherein the location information identifies a current location of the user, as suggested and taught by Junqua for the purpose of providing more accurate information to the user in an efficient and easy way. 
Further, ‘060 does not specifically disclose receiving a natural language user input; and generating the natural language instruction by identifying linguistic units in the natural language user input and performing natural language processing on the linguistic units to identify semantic meaning of the linguistic units; wherein then natural language user input comprises a speech input, as in Application Claims 7 and 9.

Therefore it would have been obvious to modify ‘060 to include receiving a natural language user input; and generating the natural language instruction by identifying linguistic units in the natural language user input and performing natural language processing on the linguistic units to identify semantic meaning of the linguistic units; wherein then natural language user input comprises a speech input, as suggested and taught by London for the purpose of speech analysis to determine what is being said and respond accordingly. 
Further, ‘060 does not specifically disclose wherein then natural language user input comprises a textual input, as taught in Application at Claim 8.  
However, Woverton (US 20140136013) discloses a vehicle personal assistant that includes the user may initiate a dialog by asking a question about the vehicle 104 via spoken language input and receive an answer from the vehicle personal assistant 112. The vehicle personal assistant 112 may provide answers to the questions. The response may be presented using a combination of speech, text, diagram, and/or video output, depending on the vehicle context and/or other circumstances. In some embodiments, the user may ask follow-up questions using speech or speech plus touch screen controls, for example. Additionally, if the user inquiry is unclear and the intent cannot be deduced (e.g., via probabilistic methods), the vehicle personal assistant 112 may request clarification from the user or seek clarification on its own through the use of the real-time vehicle-related inputs 110.



See Chart below: 
Application Claims
US PATENT 10,175,060 Claims
1.
 Combination of claim 13 and 17 (which includes Claim 13-17)
2.
‘060 and Junqua (US 6598018)
(see obvious statement above)
3.
14 – see above for other material covered in Claims 13 and 17 of Patent. 
4.
15 – see above for other material covered in Claims 13 and 17 of Patent
5.
Combination of claim 13 and 17
6.
18 - see above for other material covered in Claims 13 and 17 of Patent.
7.
‘060 and London (US 20150142704) 
(see obvious statement above)

‘060 and Woverton (US 20140136013) 
(see obvious statement above)
9.
‘060 and London (US 20150142704) 
(see obvious statement above)
10.
10 – see claim 1 and claim 3
11.
10 and 12 – Claim 12 having the language of “generate at least some of the speech…” being similar to “a snippet from the speech…” Also see Claim 1 and claim 3 
12.
Claims 1, 5 and 6. 
13.
7 – see above for other material covered in Claims 1, 5 and 6 of Patent.
14.
‘060 and Junqua (US 6598018)
(see obvious statement above)
15.
2 - see above for other material covered in Claims 1, 5 and 6 of Patent.
16.
3 - see above for other material covered in Claims 1, 5 and 6 of Patent.
17.
5 - see above for other material covered in Claims 1, 5 and 6 of Patent.
18.
Claim 1

Claim 1 and claim 3
20.
Claim 1 and claim 3



Based on the above, the Examiner can reject Claim 1 of the instant application with the combination of Claims 13 and 17 of Parent (US 10,175,060).  The parent case at Claim 17, teaches generating route information identifying a route from the start point to a first of the set of ordered triggers.  This recitation can be used to reject the recitation of “…generating route information that identifies a portion of the route from the start point to the trigger…” of claim 1, instant application. 
	
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	
/Renee M. LaRose/
Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666